DETAILED ACTION
	This Office Action is based on application 17/256,852 filed 29 December 2020.  Claims 1-16 are currently pending and have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 29 December 2020 and 1 September 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
The following claims are objected to because of the following informalities:   
Claims 6, 7, 13, and 14:  Multiple instances of the word ‘forth’ should be ‘fourth’.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘obtaining module’ and ‘determining module’ of Claims 8-14.  The terms meet the 3-prong test for interpretation under 35 USC 112(f) since (A) the claim term uses a substitute for ‘means’ that is a generic placeholder {‘module’}, (B) the generic placeholder is modified by functional language {e.g. obtaining attribute information or determining a reconstruction order} and linked by transition words {‘configured for’}, and (C) the generic placeholder isn’t modified by sufficient structure for performing the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   While the claimed apparatus of parent Claim 8 consists of obtaining and determining modules further limited by functions performed by the modules, the specification does not describe how the modules perform the recited functions. For example, while the obtaining module is limited to obtain attribute information for 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations ‘obtaining module’ and ‘determining module’ of parent Claim 8 and ‘first submodule’ and ‘second submodule’ of the ‘determining module’ of the dependent claims invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification at Page 12, Lines 5-12 describes a management server having data management functions that may be embodied by functional modules.  However, the specification is devoid of any structure for performing the functions of the modules.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  Patent Eligibility is determined as set forth under the 2019 Patent Eligibility Guidelines (see MPEP § 2106).

Regarding Step 1, Claim 1 is directed to a process; Claims 8, 15, and 16 are directed to a machine/manufacture.  Thus, the claims are directed to one of the four statutory categories of invention.
Regarding Step 2A prong 1, this part of the eligibility analysis evaluates whether the claim recites a judicial exception. The claims are directed to a mental process or concepts performed in the human mind including observations, evaluations, judgements, and opinions. The background of the invention is directed to generating an optimal sequence for when data is reconstructed. Claims 1-16 are directed to determining a data reconstruction order based on attribute information (e.g. Claim 1: “determining, according to the attribute information for the plurality of to-be-reconstructed data items, a reconstruction order for the plurality of to-be-reconstructed data items in a preset target sorting manner; wherein, the target sorting manner relates to the attribute information, and in the target sorting manner, a data item of greater importance has a higher priority in reconstruction”). Independent Claims 8, 15, 16 and dependent Claims 2-7 and 9-14 recite an analogous limitation of the cited Claim 1 limitations. The cited limitation of ‘generating …’ of Claim 1 may be merely a mental process that may be performed within the human mind.  While dependent Claims 2-7 and 9-14 further limit how the determination of a reconstruction order based on attribute information is performed, the additional limitations of the dependent claims, similar to Independent Claims 1, 8, 15, and 16, may be merely a mental process that may be performed in the human mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of 
Regarding Step 2A prong 2, this part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.  This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. Besides the abstract ideas of Claim 1 (and analogously Claims 2-16), Claim 1 further recites “obtaining attribute information for a plurality of to-be-constructed data items; wherein the attribute information of any of the to-be-reconstructed data items is information recorded before the to-be-reconstructed data items is lost”. While the claims limit the determination of a construction order, the claims do not further recite what is done in response to the generation of the order.  While the claims recite the ‘obtaining …’ limitation, the action is mere data gathering and thus may be considered as an insignificant extra-solution activity (further see MPEP § 2106.05(g)).  Claim 8 (and analogously dependent Claims 9-14) further recites the apparatus comprises ‘an obtaining module’ and ‘a determining module’; Claim 15 further recites the device comprises a ‘memory’ and ‘processor’; Claim 16 further recites a ‘medium’ storing data implemented by a processor.  While the processor (modules) and storage devices are noted for performing the claimed processes of ‘obtaining …’ and ‘determining …’, the processor and storage devices are merely generic computer components used to perform the claimed processes as they are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating and analyzing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.   Thus, the additional elements fail to integrate the recited judicial exception into a practical application or provide an inventive concept.  Dependent Claims 2-7 and 9-14 further recite different types or classifications of attribute 
Regarding Step 2B, Courts have recognized that the additional elements of a processor (modules) and storage devices are well-understood, routine and conventional as indicated in MPEP 2106.05(d).  Furthermore, the ‘obtaining …’ step is merely “receiving or transmitting data over a network”, which the courts have found to be well-understood, routine and conventional activity (see MPEP 2106.05(d)(II)).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and storage devices to perform the ‘determining …’ step amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GAO et al (US PGPub 2017/0091052).


Claims 1, 8, 15, and 16: A data reconstruction method/apparatus/device/medium, comprising:
obtaining attribute information for a plurality of to-be-reconstructed data items (Abstract – data of a sub-RAID may be rebuilt based on sub-RAID metadata {analogous to ‘attribute information’}; Fig 2, Step 203; ¶[0050]); wherein the attribute information of any of the to-be-reconstructed data items is information recorded before the to-be-reconstructed data item is lost (Fig 2, Step 202; ¶[0045] – sub-RAID metadata may be generated; the rebuilding step 203 happens after the metadata generation step 202); and 
determining, according to the attribute information for the plurality of to-be-reconstructed data items, a reconstruction order for the plurality of to-be-reconstructed data items in a preset target sorting manner (¶[0009] – sub-RAID metadata may include a rebuilding priority, and rebuilding data in the sub-RAIDs may be done according to a priority order); 
wherein, the target sorting manner relates to the attribute information, and in the target sorting manner, a data item of greater importance has a higher priority in reconstruction (¶[0054] – a sub-RAID metadata may include a numeral indicating a priority level for rebuilding with a smaller numeral meaning a higher priority; ¶[0073] – rebuilding of a certain area with more important data may be first selected).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over GAO in further view of SHIMAZAKI et al (US PGPub 2009/0189996) and TIAN et al (US Patent 10,642,690).

With respect to Claims 2 and 9, GAO discloses the method/apparatus according to each respective parent claim.
GAO may not explicitly disclose wherein, the plurality of to-be-reconstructed data items comprise a plurality of to-be-reconstructed video data items; the attribute information comprises a data type; wherein, the data type comprises: a non-alarm type, an alarm type and an intelligent type.  
(¶[0021] – an image reproducing device e.g. digital video camera may reconstruct image data).
GAO and SHIMAZAKI are analogous art because they are from the same field of endeavor of data management in storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of GAO and SHIMAZAKI before him or her, to modify the stored data of GAO to include video data as taught by SHIMAZAKI.  A motivation for doing so would have been to extend GAO’s invention to a data type of a user preference.  Therefore, it would have been obvious to combine GAO and SHIMAZAKI to obtain the invention as specified in the instant claims.
GAO and SHIMAZAKI may not explicitly disclose the attribute information comprises a data type; and wherein, the data type comprises: a non-alarm type, an alarm type and an intelligent type.
However, TIAN discloses the attribute information comprises a data type; wherein, the data type comprises: a non-alarm type, an alarm type and an intelligent type (Col 9:57-65 – data importance may be based on a type of data e.g. live data may be more important than snapshot data).
GAO, SHIMAZAKI, and TIAN are analogous art because they are from the same field of endeavor of data management in storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of GAO, SHIMAZAKI, and TIAN before him or her, to modify the reconstruction priority ordering of the combination of GAO and SHIMAZAKI to include data types as taught by TIAN.  A motivation for doing so would have been to logically designate a data type to an importance level so that if the importance level associated with a particular data type changes, the importance level changes for all data associated with the data type.  Therefore, it would have been obvious to combine GAO, SHIMAZAKI, and TIAN to obtain the invention as specified in the instant claims.

With respect to Claims 3 and 10, the combination of GAO, SHIMAZAKI and TIAN disclose the method/apparatus according to each respective parent claim.
GAO further discloses wherein, in the target sorting manner, the intelligent type precedes the alarm type, and the alarm type precedes the non-alarm type; the operation of determining, according to the attribute information for the plurality of to-be-reconstructed data items, a reconstruction order for the plurality of to-be-reconstructed data items in a preset target sorting manner comprises: determining respectively, from the plurality of to-be-reconstructed video data items, a first type of to-be-reconstructed video data items corresponding to the intelligent type, a second type of to-be-reconstructed video data items corresponding to the alarm type, and a third type of to-be-reconstructed video data items corresponding to the non-alarm type; and determining the reconstruction order for the plurality of to-be-reconstructed data items 101549321.1- 3 -as: the first type of to-be-reconstructed video data items, the second type of to-be-reconstructed video data items, and the third type of to-be-reconstructed video data items (Fig 8 – rebuilding order is based on the priority of the sub-RAID; ¶[0073-0074]; ¶[0054] – sub-RAID metadata may include a rebuilding priority; the different types of data are analogous to different priority levels).  
 SHIMAZAKI discloses wherein the plurality of to-be-reconstructed data items comprise a plurality of to-be-reconstructed video data items (¶[0021] – an image reproducing device e.g. digital video camera may reconstruct image data).

With respect to Claims 4 and 11, the combination of GAO, SHIMAZAKI and TIAN disclose the method/apparatus according to each respective parent claim.
SHIMAZAKI further discloses wherein, the attribute information further comprises a storage moment; in the target sorting manner, data items of the same type are sorted in terms of storage  (¶[0021] – reconstruction of picture data may be performed in an order based on timestamps {analogous to ‘storage moment’}).
GAO further discloses the operation of determining the reconstruction order for the plurality of to-be-reconstructed data items as: the first type of to-be-reconstructed video data items, the second type of to-be-reconstructed video data items, and the third type of to-be-reconstructed video data items comprises: sorting respectively the first type of to-be-reconstructed video data items, the second type of to-be-reconstructed video data items, and the third type of to-be-reconstructed video data items according to storage moments of to-be-reconstructed video data items; and determining the reconstruction order for the plurality of to-be-reconstructed data items as: the first type of to-be-reconstructed video data items as sorted, the second type of to-be-reconstructed video data items as sorted, and the third type of to-be-reconstructed video data items as sorted (Fig 8 – rebuilding order is based on the priority of the sub-RAID; ¶[0073-0074]; ¶[0054] – sub-RAID metadata may include a rebuilding priority; the different types of sorted data are analogous to different priority levels).  
 SHIMAZAKI discloses wherein the plurality of to-be-reconstructed data items comprise a plurality of to-be-reconstructed video data items (¶[0021] – an image reproducing device e.g. digital video camera may reconstruct image data).
 

Claims 5-7 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over GAO in further view of SHIMAZAKI, TIAN, and TERAUCHI et al (US PGPub 2009/0088877).

With respect to Claims 5 and 12, the combination of GAO, SHIMAZAKI and TIAN disclose the method/apparatus according to each respective parent claim.
(Col 9:57-65 – data importance may be based on a type of data e.g. live data may be more important than snapshot data).
GAO, SHIMAZAKI and TIAN may not explicitly disclose wherein, the attribute information further comprises a playback frequency.  
However, TERAUCHI discloses wherein, the attribute information further comprises a playback frequency (¶[0205] – attribute information may include playback frequency; reconstruction order may be based on playback frequency).  
GAO, SHIMAZAKI, TIAN, and TERAUCHI are analogous art because they are from the same field of endeavor of data management of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of GAO, SHIMAZAKI, TIAN, and TERAUCHI before him or her, to modify the reconstruction priority ordering of the combination of GAO, SHIMAZAKI, and TIAN to include a playback attribute as taught by TERAUCHI.  A motivation for doing so would have been to logically designate a data type whose designation indicates media favorability of a user to an importance level (¶0205) so that if the importance level associated with a particular data type changes, the importance level changes for all data associated with the data type.  Therefore, it would have been obvious to combine GAO, SHIMAZAKI, TIAN, and TERAUCHI to obtain the invention as specified in the instant claims.

With respect to Claims 6 and 13, the combination of GAO, SHIMAZAKI, TIAN, and TERAUCHI disclose the method/apparatus according to each respective parent claim.
TERAUCHI discloses wherein, in the target sorting manner, a first batch of data items are to-be-reconstructed video data items having a playback frequency meeting a preset condition (¶[0205] – data reconstruction may be performed based on playback frequency of media in question).
(Col 9:57-65 – data importance may be based on a type of data e.g. live data may be more important than snapshot data).
GAO further discloses the operation of determining, according to the attribute information for the plurality of to-be-reconstructed data items, a reconstruction order for the plurality of to-be-reconstructed data items in a preset target sorting manner comprises: determining a first type of to-be-reconstructed video data items having a playback frequency meeting the preset condition from the plurality of to-be-reconstructed video data; determining a second type of to-be-reconstructed video data items that are in the lock state from to-be-reconstructed video data items other than the first type of to-be- reconstructed video data items; determining a third type of to-be-reconstructed video data items corresponding to the intelligent type from to-be-reconstructed video data items other than the first type of to-be-reconstructed video data items and the second type of to-be-reconstructed video data items; determining a forth type of to-be-reconstructed video data items corresponding to the alarm type from to-be-reconstructed video data items other than the first type of to-be-reconstructed video data items, the second type of to-be-reconstructed video data items and the third type of to-be-reconstructed video data items; determining to-be-reconstructed video data items other than the first type of to-be- reconstructed video data items, the second type of to-be-reconstructed video data items, the third type of to-be-reconstructed video data items and the forth type of to-be- reconstructed video data items as a fifth type of to-be-reconstructed video data items; and determining the reconstruction (Fig 8 – rebuilding order is based on the priority of the sub-RAID; ¶[0073-0074]; ¶[0054] – sub-RAID metadata may include a rebuilding priority; the different types of sorted data are analogous to different priority levels).  
 SHIMAZAKI discloses wherein the plurality of to-be-reconstructed data items comprise a plurality of to-be-reconstructed video data items (¶[0021] – an image reproducing device e.g. digital video camera may reconstruct image data). 

With respect to Claims 7 and 14, the combination of GAO, SHIMAZAKI, TIAN, and TERAUCHI disclose the method/apparatus according to each respective parent claim.
SHIMAZAKI further discloses wherein, the attribute information further comprises a storage moment; 101549321.1- 5 -in the target sorting manner, data items of the same batch are sorted in terms of storage moments (¶[0021] – reconstruction of picture data may be performed in an order based on timestamps {analogous to ‘storage moment’}).
GAO further discloses the operation of determining the reconstruction order for the plurality of to-be-reconstructed data items as: the first type of to-be-reconstructed video data items, the second type of to-be- reconstructed video data items, the third type of to-be-reconstructed video data items, the forth type of to-be-reconstructed video data items and the fifth type of the to-be-reconstructed video data items comprises: sorting respectively the first type of to-be-reconstructed video data items, the second type of to-be-reconstructed video data items, the third type of to-be-reconstructed video data items, the forth type of to-be-reconstructed video data items and the fifth type of to-be-reconstructed video data items according to storage moments of to-be-reconstructed video data items; (Fig 8 – rebuilding order is based on the priority of the sub-RAID; ¶[0073-0074]; ¶[0054] – sub-RAID metadata may include a rebuilding priority; the different types of sorted data are analogous to different priority levels).  
 SHIMAZAKI discloses wherein the plurality of to-be-reconstructed data items comprise a plurality of to-be-reconstructed video data items (¶[0021] – an image reproducing device e.g. digital video camera may reconstruct image data).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure recite similar teachings of reconstructing data storage based on a priority order.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/E.T.L/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137